Case 5:14-cv-02336-JGB-DTB Document 116 Filed 03/08/19 Page 1 of 1 Page ID #:1694




                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         MAR 8 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  FREEDOM FROM RELIGION                           No.    16-55425
  FOUNDATION, INC.,
                                                  D.C. No.
                  Plaintiff-Appellee,             5:14-cv-02336-JGB-DTB
                                                  Central District of California,
  ORANGE COUNTY BOARD OF                          Riverside
  EDUCATION and ORANGE COUNTY
  BOARD OF EDUCATION MEMBERS                      ORDER
  KEN WILLIAMS, MARI BARKE, LISA
  SPARKS, JOHN BEDELL, REBECCA
  GOMEZ, IN THEIR OFFICIAL
  REPRESENTATIVE CAPACITIES,

                  Intervenors-Pending,

    v.

  CHINO VALLEY UNIFIED SCHOOL
  DISTRICT BOARD OF EDUCATION; et
  al.,

                  Defendants-Appellants.

  Before: McKEOWN and WARDLAW, Circuit Judges, and DANIEL,* District
  Judge.

         The motion to intervene, Dkt. 76, is denied. Freedom From Religion

  Foundation, Inc.’s request for sanctions, Dkt. 84-1, is denied, and its motion to

  strike, Dkt. 84-2, is denied as moot.


         *
               The Honorable Wiley Y. Daniel, United States District Judge for the
  U.S. District Court for Colorado, sitting by designation.
